Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered May 4, 2005, convicting him of endangering the welfare of a child and sexual abuse in the third degree (four counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial *833was legally insufficient to support his conviction because the complainant’s testimony was incredible as a matter of law is unpreserved for appellate review (see People v Gray, 86 NY2d 10, 19 [1995]; People v Eley, 31 AD3d 662, 663 [2006]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Matter of Kryzstof K., 283 AD2d 431, 432 [2001]; People v Holmes, 232 AD2d 169 [1996]; People v Balacky, 203 AD2d 471 [1994]; People v Holder, 203 AD2d 382 [1994]; People v Hobot, 200 AD2d 586, 593 [1994], affd 84 NY2d 1021 [1995]).
Moreover, resolution of issues of credibility is primarily a matter to be determined by the factfinder, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d at 644-645). Rivera, J.P., Santucci, Krausman and Lifson, JJ., concur.